DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
This office action is in response to Applicant’s communication of March 2, 2021.  The Information Disclosure Statements with filing dates of March 2, 2021, March 4, 2021, and April 13, 2021, have been acknowledged.  Applicant’s arguments have been considered.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on March 2, 2021, have been noted.

Priority:  03/15/2013
Status of Claims:  Claims 1 – 3, 6, 7, 11 – 13, and 17 – 23 are pending.  Claims 1, 3, 7, 11, 17 and 18 have been AMENDED.  Claims 4, 5, 8 – 10 and 14 – 16 have previously been CANCELLED.  Claims 22 and 23 are NEW.    
Status of Office Action:  Non-Final (RCE)

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a process for e-commerce transactions by, receiving a money request from a first user, request identifies a second user, determining whether the second user is registered, transmitting a money request, includes a mailto link, contains an embedded identifier, receiving a response email, determining a sender of the response, extracting an address, validating the money request, and transferring funds from the second user to the first user.  The limitations for e-commerce transactions by, receiving a money request from a first user, identifying a second user, determining, transmitting, including, containing, receiving, extracting, validating, and transferring funds from the second user to the first user, under its broadest reasonable interpretation, covers the performance of the limitations in the mind (as human activity) but for the recitation of generic computer components.  These limitations are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as an e-commerce network of computers, a processor, a payment server, and memory to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic 
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2, 3, 6, 17 and 19 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2, 3, 6, 17 and 19 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with e-commerce transactions by, receiving a money request from a first user, identifying a second user, determining, transmitting, including, containing, receiving, extracting, validating, and transferring funds from the second user to the first user is not an inventive concept.
Independent process Claim 7, independent system Claim 11, and independent product Claims 22 and 23 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially 
Claims 12, 13, 18, 20 and 21, dependent from Claims 7 and 11, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 12, 13, 18, 20 and 21 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with e-commerce transactions by, receiving a money request from a first user, identifying a second user, determining, transmitting, including, containing, receiving, extracting, validating, and transferring funds from the second user to the first user is not an inventive concept 
Therefore, Claims 1 – 3, 6, 7, 11 – 13 and 17 – 23 are rejected under 35 U.S.C. 101.  Claims 1 – 3, 6, 7, 11 – 13 and 17 – 23 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 22 and 23 are additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, independent Claims 22 and 23 are directed towards a product, but also include the methods of Claims 1 and 7, and are therefore directed at overlapping statutory classes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 3, 6, 7, 11 – 13 and 17 – 23 are rejected under pre-AIA  U.S.C. 103(a) as being unpatentable over Dheer et al., U.S. 2011/0313921 in view of Chatterjee, U.S. 2012/0310826 in view of Wilkins et al., U.S. 2012/0204032 in view of Wong et al., U.S. 2007/0277201.

As per Claim 1 (Currently Amended),
Dheer teaches a method for improving security of a … [ ] … network of computers … [ ] … (Dheer ¶¶ [0031], [0032], [0046] – [0049], [0075] and Figs 1,2A-D,15 read on a peer-to-peer transaction between parties in a payment network with a server and security features.), the method comprising:
	receiving, by a processor of a payment server within the … [ ] … network of computers, a money request from a first user, wherein the money request identifies a second user from which money is requested; (Dheer ¶¶ [0031], [0032], [0035], [0046] – [0049], [0055] and Figs 1,2A-D,3 read on a payment network with servers, and receipt of a peer-to-peer transaction for a money request using an e-mail address of the users.)
	determining, by the processor, whether the second user is a registered member based on information stored in a memory of the payment server; (Dheer ¶¶ [0031], [0032], [0035], [0046] – [0049], [0055], [0056] and Figs 1,2A-D,3 read on a payment network with servers, and receipt of a peer-to-peer transaction for a money request using an e-mail address of the users, and determination of registration of an intended recipient.)
	transmitting, by the processor, a money request email to the second user … [ ] … when the determining indicates the second user is [[a]] the registered member, wherein the money request email includes at least one mailto link … [ ] …  (Dheer ¶¶ [0030], [0031], [0035], [0038], [0055], [0056], [0059] and Figs 1,3 read on a peer-to-peer transaction for money among registered parties, and transmittal of funds subject to protocols using an e-mail as an identifier.) 
	determining, by the processor, an email address of a sender of the response email thereby identifying a determined address: (Dheer ¶¶ [0038], [0054] – [0059], [0083], [0084] and Figs 1,3,24 read on a peer-to-peer transaction, with determination of an e-mail address of payer (or payee), as a sender of a response e-mail.) … [ ] …
	validating, by the processor, the money request … [ ] … (Dheer ¶¶ [0030], [0031], [0035], [0038], [0055] – [0059], abstract and Figs 1,3 read on a peer-to-peer transaction for money among registered parties, transmittal of funds subject to protocols using an e-mail as an identifier, and confirmation of matching information.); and … [ ] … 
	transferring, by the processor, funds from the second user to the first user when the validating  (Dheer ¶¶ [0030], [0031], [0035], [0038], [0054] – [0056], [0059], [0063], [0064] and Figs 1,3,4,5 read on a peer-to-peer transaction for money among registered parties, transmittal of funds subject to protocols using an e-mail as an identifier, confirmation and settlement of the transaction.)
Dheer does not teach:
e-commerce
receiving, by the processor, a response email that indicates that the second user agrees to the money request … [ ] …, wherein the response email includes … [ ] … and is generated in response to activation of the at least one mailto link;
Chatterjee, however, teaches:
e-commerce (Chatterjee ¶¶ [0037], [0040], [0104], [0105] and Figs 2,10D read on transactions, user options, discounts and coupons, and access to qualifying offers.  The Examiner notes that coupons and discounts identify e-commerce.)  
	receiving, by the processor, a response email that indicates that the second
user agrees to the money request … [ ] …, wherein the response email includes … [ ] … and is generated in response to activation of the at least one mailto link; (Chatterjee ¶¶ [0074], [0078], [0079], [0121], [0156], [0182] and Figs 6,7C,7D,19 read on a peer-to-peer transaction, transmittal of funds subject to an e-mail as an identifier, a reply communication, and network communications subject to encryption.)
It would have been obvious to one of ordinary skill in the art to include in the peer-to-peer transactions, payment network and validation of Dheer, the e-commerce, transaction mechanics, network communications, encryption and social networking aspects of Chatterjee since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with user accounts and payment transaction processing, with the motivation being to improve management of communicating purchase transaction requests and enhance privacy protection of a user. (see Chatterjee ¶¶ [0045], [0074], [0075] and [0121].)
Dheer in view of Chatterjee does not teach:
utilizing Simple Mail Transfer Protocol (SMTP),
via SMTP
an encrypted token that contains an embedded identifier of an email address of the second user;
	the encrypted token
extracting, by the processor, [[an] the email address of the second user from the encrypted token included in the response email … [ ] … 	
Wilkins, however, teaches:
utilizing Simple Mail Transfer Protocol (SMTP), (Wilkins ¶¶ [0029], [0037], [0077], [0081], [0082], [0129], [0147], [0189], [0216], [0248], [0249], [0252], [0259] and Figs 1,11B,16,24 read 
via SMT P (id Wilkins, directly above.)
an encrypted token (Wilkins ¶¶ [0037], [0081], [0187], [0192], [0197], [0228], [0248] – [0250], [0266] – [0270], [0279] and Figs 1,16,24,26 read on an encryption key, and access tokens applicable to communications inclusive of e-mail.) that contains an embedded identifier of an email address of the second user; (Wilkins ¶¶ [0037], [0081], [0266] – [0271], [0282] and Figs 1,20A,25 read on communications subject to e-mail addresses, encryption keys and embedded identifiers relative to verification of user addresses.)
	the encrypted token (id Wilkins, directly above.)
extracting, by the processor, [[an] the email address of the second user from the encrypted token included in the response email … [ ] …(Wilkins ¶¶ [0037], [0081], [0266] – [0271], [0282], [0296], [0297] and Figs 1,20A,25 read on communications subject to e-mail addresses, encryption keys and embedded identifiers relative to decryption and verification of user addresses.)
It would have been obvious to one of ordinary skill in the art to include in the peer-to-peer transactions, payment network and validation of Dheer in view of Chatterjee, the validation, SMTP, token, e-mail server, encryption/decryption and verification aspects of Wilkins since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with user accounts, communications and authentication, with the motivation being to enhance security of user communications. (see Wilkins ¶¶ [0023], [0024], [0036] and [0037].)
Dheer in view of Chatterjee in view of Wilkins does not specifically teach:
to identify an extracted address
by matching the address with [[and]] the address 
Wong, however, teaches:
to identify an extracted address (Wilkins generally identifies communications relative to e-mail addresses, subject to encryption/decryption and verification.  Wong ¶¶ [0099] and [0102] specifically, however, read on a token encoder/decoder, tokens attached within an email, and matching of an authorized sender’s email address to an attached encrypted token.)
by matching the address with [[and]] the address  (id Wong, directly above.)
It would have been obvious to one of ordinary skill in the art to include in the peer-to-peer transactions, payment network and validation of Dheer et al., the e-mail, token and matching aspects of Wong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both are associated with user accounts, communications and authentication, with the motivation being to facilitate remote communications. (see Wong ¶¶ [0054], [0096], [0100].)

As per Claim 2 (Previously Presented),
Dheer in view of Chatterjee in view of Wilkins in view of Wong teaches the method of claim 17, further comprising transmitting a URL pay email message to the email address associated with the response email, when the processor determines that the second user is not a member. (Dheer ¶¶ [0031], [0035], [0055], [0056], [0060], [0061] and Figs 1,3 read on a peer-to-peer transaction for money, prompting a non-registered user to sign up for participation, inclusive of direction to an online website.)

As per Claim 3 (Currently Amended),
Dheer in view of Chatterjee in view of Wilkins in view of Wong teaches the method of claim 1, further comprising:
processing the peer-to-peer e-commerce transaction if the processor determines that the second user is a member; and (see Dheer ¶¶ [0030], [0031], [0035], [0038], [0055], [0056], [0059] and Figs 1,3 referenced above in Claim 1.)
	transmitting, by the processor, a notification via SMTP (see Wilkins ¶¶ [0029], [0037], [0077], [0081], [0082], [0129], [0147], [0189], [0216], [0248], [0249], [0252], [0259] and Figs 1,11B,16,24 referenced above in Claim 1.) when the transferring of the funds from the second user to the first user is completed. (see Dheer ¶¶ [0030], [0031], [0035], [0038], [0054] – [0056], [0059], [0063], [0064] and Figs 1,3,4,5 referenced above in Claim 1.)

As per Claim 6 (Original),
Dheer in view of Chatterjee in view of Wilkins in view of Wong teaches the method of claim 1, wherein the money request from the first user identifies a plurality of users from which money is requested. (Chatterjee ¶¶ [0074], [0078], [0079], [0121], [0156], [0182] and Figs 6,7C,7D,19 read on a peer-to-peer transaction, transmittal of funds subject to an e-mail as an identifier, a reply communication, and network communications among a plurality of users.)

As per Claim 7 (Currently Amended),
Claim 7 is directed to the process which is implied by the process of Claims 1, 2 and 6, and is therefore rejected on the same rationale as Claims 1, 2 and 6.

As per Claim 11 (Currently Amended),


As per Claim 12 (Previously Presented),
Claim 12 is directed to the system which is implied by the process of Claim 2, and is therefore rejected on the same rationale as Claim 2.

As per Claim 13 (Previously Presented),
Claim 13 is directed to the system which is implied by the process of Claim 3, and is therefore rejected on the same rationale as Claim 3.

As per Claim 17 (Currently Amended),
Dheer in view of Chatterjee in view of Wilkins in view of Wong teaches the method of claim 1, further comprising:
	on a condition that the determining indicates the second user is not [[a]] the registered member, transmitting, by the processor, a signup email to the second user. (Dheer ¶¶ [0031], [0035], [0055], [0056], [0060], [0061] and Figs 1,3 read on a peer-to-peer transaction for money, prompting a non-registered user to sign up for participation.)

As per Claim 18 (Currently Amended),
Claim 18 is directed to the system which is implied by the process of Claim 17, and is therefore rejected on the same rationale as Claim 17.

As per Claim 19 (Previously Presented),
Dheer in view of Chatterjee in view of Wilkins in view of Wong teaches the method of claim 1, wherein the encrypted token is encrypted using a public-private key encryption system. (Wilkins 

As per Claim 20 (Previously Presented),
Claim 20 is directed to the process which is implied by the process of Claims 1, 2, 6 and 19, and is therefore rejected on the same rationale as Claims 1, 2, 6 and 19.

As per Claim 21 (Previously Presented),
Claim 21 is directed to the system which is implied by the process of Claim 19, and is therefore rejected on the same rationale as Claim 19.

As per Claim 22 (New),
Claim 22 is directed to the product which is implied by the process of Claim 1, and is therefore rejected on the same rationale as Claim 1.

As per Claim 23 (New),
Claim 23 is directed to the product which is implied by the process of Claim 7, and is therefore rejected on the same rationale as Claim 7.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has amended Claim 1 to overcome an objection regarding a typo with adjustment of: address.  The objection of Claim 1 as to the subject typo, is withdrawn.
Applicant has amended Claims 1, 7 and 11 to overcome an objection regarding awkward language, with adjustment of language to include: determined address.  The objection of Claims 1, 7 and 11 as to awkward language, is withdrawn.
Applicant has amended independent Claims 1, 7 and 11 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, completing a transaction and transferring of funds remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s suggestion asserting the claims to be founded on the Mental Processes grouping of abstract ideas, is unpersuasive as the 101 rejection is not founded upon association to concepts of judgement and opinion.  The 101 rejection is founded upon organizing human activity, commercial interactions and business relations as Certain Methods of Organizing Human Activity, which is quite distinct from the Mental Processes grouping of abstract ideas.
Applicant’s suggestion asserting an improvement to the functioning of the computing system, is unpersuasive.  While association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology does not demonstrate patent eligibility.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1, 7 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 7 and 11, along with claims dependent from Claims 1, 7 and 11 remain directed to an abstract idea (i.e., methods of organizing human 
Regarding U.S.C. 103(a) rejections, and independent Claims 1, 7 and 11,  Applicant has argued that Dheer, Chatterjee and Wilkins do not disclose identification of an extracted address from an encrypted token within an e-mail, and matching a determined e-mail address with the extracted address.  Applicant has amended independent Claims 1, 7 and 11 to include language to focus on identification of an extracted address from an encrypted token within an e-mail, and matching a determined e-mail address with the extracted address.  In consideration of Applicant’s arguments, the Wong reference has been added to Dheer, Chatterjee and Wilkins, as Wong identifies tokens attached within an e-mail, a token encoder/decoder, and matching of an authorized sender’s email address to an address within the attached encrypted token.  Additionally, Dheer identifies transferring funds upon successful validation, transactions between parties in a payment network with a server and security features, a money request using an e-mail address of the users, determination of registration of an intended recipient, and transmittal of funds subject to protocols using an e-mail as an identifier along with settlement of the transaction; Chatterjee identifies user options, discounts and coupons, access to qualifying offers, peer-to-peer transaction, transmittal of funds subject to an e-mail as an identifier, a reply communication, and network communications subject to encryption; and Wilkins identifies validation, a specified e-mail as being a valid e-mail address, SPF/DKIM validation, SMTP authentication inclusive of an SMTP server, an encryption key and access tokens applicable to communications inclusive of e-mail, embedded identifiers relative to encryption/decryption and verification of user addresses. 

Applicant has additionally commented that other rejected claims depend on independent Claims 1, 7 and 11 and are believed to be allowable for the same reasons (as independent Claims 1, 7 and 11.)
The Examiner considers that Claims 2, 3, 6, 12, 13 and 17 – 23 have been addressed by the teachings of Dheer, Chatterjee, Wilkins and Wong as previously recited.  Therefore, a U.S.C. 103(a) rejection has been made on Claims 2, 3, 6, 12, 13 and 17 – 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached from Monday to Thursday between 8:00 AM and 6:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
July 16, 2021